Citation Nr: 0841288	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and/or other acquired psychiatric 
disorder.

3.  Entitlement to service connection for an acquired sleep 
disorder.

4.  Entitlement to service connection for an eating disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from February 2003 to 
January 2004 as a result of mobilization of his Army National 
Guard unit.  He served in Southwest Asia for an unverified 
time.  He also performed active duty for training and 
inactive duty training at various dates.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that in pertinent part denied service connection for 
PTSD, sleep apnea, hypertension, and for an eating disorder.  
Although the decision also denied other service connection 
claims, the veteran appealed only the issues listed above.  
The claims file has been transferred to the Montgomery, 
Alabama, RO. 

A VA general medical examiner found headaches associated with 
a right eye injury during active service.  Although the 
veteran has not claimed service connection for headaches, 
this is referred for appropriate action.  

Service connection for PTSD and/or other acquired psychiatric 
disorder, and for an acquired sleep disorder, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service treatment records (STRs) reflect that the 
veteran was treated for hypertension during active service 
and that hypertension has continued to the present time.  

2.  Competent medical evidence reflects that an unspecified 
eating disorder arose during active military service.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  An unspecified eating disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board is granting service connection for 
hypertension and for an eating disorder.  Service connection 
for PTSD and for a sleep disorder is remanded.  The following 
discussion pertains to the issue of service connection for 
hypertension and an eating disorder.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned where, as here, service connection 
is awarded.  In this case, this notice was provided in an 
October 2006 letter. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained 
all available records.  The claimant was afforded VA medical 
examinations.  Neither the claimant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2008).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as a psychosis, hypertension, and/or other organic diseases 
of the nervous system, becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease will be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Hypertension 

Because the STRs do not include an examination report at the 
time of entry into active military service, no preexisting 
hypertension is shown.  Where the enlistment examination 
report is missing, the presumption of soundness attaches.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

A June 2003 STR notes a history of chest pains and headaches 
and an undated STR notes that the veteran took Zestril(r) 
(lisinopril) for blood pressure control.  A June 20, 2003, 
Army hospital report notes that the veteran was admitted for 
5 days of hospitalization.  The discharge diagnoses include 
hypertension, headaches, and post-mandibular lymphadenitis.  

A September 2003 report notes an Army emergency room 
admission for chest pains.  Blood pressure readings were as 
high as 153/103.  

In February 2004, the veteran applied for VA benefits, 
claiming that hypertension began in June 2003.  VA treatment 
reports dated in April 2004 and later note a diagnosis of 
hypertension.  A July 2004 VA general medical examination 
report contains a diagnosis of essential hypertension. 

Because a diagnosis of hypertension was clearly made during 
active service and because VA clinical records clearly 
indicate the continued presence of this chronic disease, 
service connection is clearly indicated.  The RO rating 
decision of May 2005 erroneously concludes that hypertension 
was not shown during active service.  Moreover, if 
hypertension had not been shown during active service, the RO 
failed to apply the presumption of service connection 
afforded chronic diseases.  38 C.F.R. §§ 3.307, 3.309.  

After considering all the evidence of record, and resolving 
all reasonable doubt in favor of the veteran, service 
connection for hypertension is granted.  

Eating Disorder

Because the STRs do not include an examination report at the 
time of entry into active military service, no preexisting 
eating disorder is shown.  Doran, supra. 

The STRs do not note complaints of an eating disorder.  In 
his February 2004 application for VA benefits, the veteran 
claimed that an eating disorder began in June 2003.  

A July 2004 VA general medical examination report reflects 
that the veteran believed that eating irregularly and/or 
eating MREs (meals-ready-to-eat) led to an eating disorder.  
He reportedly currently took Remeron(r), which is both an 
appetite stimulant and antidepressant.  The examiner 
suggested that the eating disorder was a manifestation of 
stress and tension; however, the diagnoses included an eating 
disorder caused by irregular eating in the battlefield and 
also nervousness and tension that is carried over to the 
present.  The examiner predicted that the eating disorder 
would "straighten out" with "better emotional control."  

A November 2004 VA hospital discharge diagnosis includes, on 
Axis I diagnoses, but does not mention an eating disorder.  A 
nursing note reflects that the veteran was eating and 
sleeping well on the day of discharge from the hospital.  

Because the veteran reported his eating disorder to VA almost 
immediately after separation from active service and because 
a VA compensation examiner found an eating disorder, offered 
a relevant diagnosis, and linked it to stress during active 
service, the criteria for service connection for an 
unspecified eating disorder are met.  Caluza; Combee, supra.  

With respect to the examiner's prediction that the eating 
disorder would resolve eventually, the claim must be granted 
nevertheless because a current disability related to active 
service is shown.  Where disability was shown at time of 
filing, but later resolved, a "current disability" has been 
shown and the claim remains viable.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  A disability need only to be 
demonstrated at any time since the claim has been filed.  
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  Service 
connection for an unspecified eating disorder must therefore 
be granted.  


ORDER

Service connection for hypertension is granted.

Service connection for an unspecified eating disorder is 
granted.


REMAND

In 2005, the veteran reported that he was incarcerated.  The 
Court has held that a veteran who is incarcerated is entitled 
to the same consideration given to his non-incarcerated 
colleagues.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In Narron v. 
West, 13 Vet. App. 223, 228 (1999), the Court stressed that 
"in adjudication of claims of incarcerated veterans, VA 
should tailor assistance to the peculiar circumstances of 
confinement."  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).

Because the veteran served in the Persian Gulf theatre of 
operations during the Persian Gulf War era, careful 
consideration must given to any reported chronic symptom not 
attributable to a known clinical diagnosis or to intercurrent 
cause.  38 U.S.C.A. §§ 1117, 1118.

PTSD and/or Other Acquired Psychiatric Disorder

A June 2003 Army hospital report contains a diagnosis of 
adjustment disorder with anxiety.  A July 2003 report 
contains a diagnosis of acute stress disorder.  
Suicidal/homicidal ideation was noted in October 2003 and 
precipitated an administrative discharge from active service.  

In his February 2004 application for VA benefits, the veteran 
claimed that PTSD and depression began in June 2003.  

An April 2004 VA clinical report considered the veteran to 
have bipolar disorder.  A July 2004 evaluation notes 
polysubstance abuse, PTSD, questionable bipolar disorder, and 
rule-out malingering.  A July 2004 VA general medical 
examination report reflects that the veteran reported waking 
up choking, which appeared to be a nervous reaction.  The 
diagnoses included a nervous, depressed condition manifested 
by sleep apnea, to be evaluated during the PTSD examination.  

A VA PTSD examination report reflects that the veteran was 
interviewed in July 2004 and again in September 2004 for 
PTSD.  The veteran reported that his in-service stressors 
were contact with dead bodies, witnessing the death of 
American soldiers and Iraqis, and performing guard duty.  He 
reported that he served as a supply specialist near the 
battle front.  He reported that he began to hear voices 
telling him to kill Iraqis because Iraqis wanted to kill him.  
He said that after two weeks of war he began using opiates 
and alcohol.  The examiner ruled-out schizophrenia.  The 
examiner explained that psychiatric symptoms may be due to 
extensive substance abuse, noted that extensive stimulant 
abuse precluded meaningful evaluation for a mood disorder, 
and explained that several weeks of detoxification must 
precede any evaluation for mood disorder.  The examiner could 
not determine whether the veteran had PTSD, as the symptoms 
reported during the July interview were inconsistent with 
symptoms reported in September.  The Axis I diagnosis was 
polysubstance abuse, continuous.  The examiner found the 
veteran incompetent for VA purposes, due to ongoing drug use.  

A November 2004 VA mental health report contains Axis I 
assessments of rapid cycling bipolar disorder; PTSD; rule-out 
anxiety disorder, not otherwise specified (NOS); 
polysubstance dependence, early full remission; and, rule-out 
attention deficit hyperactivity disorder (ADHD), combined 
type.  

A November 2004 VA hospital discharge diagnosis includes, on 
Axis I, polysubstance abuse; probable malingering due to no 
money, no home; rule-out bipolar; rule out ADHD; and rule-out 
PTSD. 

The July 2004 VA PTSD examiner noted that the veteran should 
be re-evaluated after several weeks of detoxification.  
Because he is incarcerated, he should now meet this 
criterion.  The AOJ should therefore attempt to arrange a 
psychiatric examination performed by a qualified health care 
giver who has access to the incarceration facility.  

Sleep Disorder

The STRs note complaints of a sleep disorder, for which 
Valium(r) was prescribed.  A July 2003 report notes a 6-month 
history of trouble sleeping.  The Axis I diagnosis was acute 
stress disorder.  Another July 2003 report notes insomnia.  

In his February 2004 application for VA benefits, the veteran 
claimed that sleep apnea began in June 2003.  

A July 2004 VA general medical examination report reflects 
that the veteran reported waking up choking, which appeared 
to be a nervous reaction, rather than sleep apnea.  The 
diagnoses included a nervous, depressed condition manifested 
by sleep apnea, to be evaluated during the PTSD examination.  

A VA PTSD examination report does not address sleep apnea, 
although it does mention that the veteran reported 
sleeplessness for days during service in Iraq and that Walter 
Reed had given him something for sleep.  Later-dated VA and 
private reports do not mention a sleep disorder.  A November 
2004 VA nursing report notes that the veteran was sleeping 
well following a VA hospitalization.  

The AOJ should attempt to arrange an examination performed by 
a qualified health care giver who has access to the 
incarceration facility.  The veteran should be evaluated to 
determine whether he has insomnia, sleep apnea, and/or other 
sleep disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the veteran's incarceration facility for 
an examination by an appropriate 
specialist.  Pertinent medical records, 
including a copy of the STRs should be 
made available to the examiner for 
review.  All indicated tests and studies 
should be undertaken.  The examiner 
should elicit a complete history of 
nervous manifestations, including any 
sleep disorder, from the veteran and 
answer the following:

I.  What is the current Axis I 
diagnosis or diagnoses?

II.  Does the veteran have a sleep 
disorder?  If so, what is the 
relevant diagnosis?  

III.  For each diagnosis offered 
above, is it at least as likely as 
not that this disability had its 
onset in service?  

IV.  Does the veteran have any other 
sleep-related and/or nervous symptom 
(such as depression, anxiety, 
bipolar, ADHD-like symptom, or 
others) which cannot be attributed 
to a known clinical diagnosis? 

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims, giving 
appropriate consideration of undiagnosed 
illness provisions.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the veteran's claims.  No action by the 
veteran is required until he receives further notice.  

Failure to report for examination may result in the denial of 
the claim; however, that failure must be without good cause.  
38 C.F.R. § 3.655 (2008).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


